internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-100246-00 date date in re distributing controlled controlled this letter responds to your date request for a letter_ruling supplementing our letter_ruling dated date the prior letter_ruling in the prior letter_ruling we ruled that the pro-rata distributions of all the outstanding common_stock of controlled and controlled to the stockholders of distributing qualified as tax-free distributions under sec_355 of the internal_revenue_code the distributions the legend abbreviations except as noted above the summery of the facts the description of the proposed transactions the representations and the caveats appearing in the prior letter_ruling are incorporated herein by reference in the prior letter_ruling distributing represented that any share repurchases made by distributing after the distributions would meet the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 distributing now intends to make such repurchases through a combination of open market purchases and a tender plr-100246-00 offer distributing represents that there is no plan or intention for such combined purchases by distributing to equal or exceed percent of the total outstanding_stock of distributing or for distributing to purchase shares pursuant to the tender offer from any of distributing 2’s officers or directors based solely on the information and representations submitted in the original and supplemental requests we rule that the additional information and representation will have no adverse effect on the prior letter_ruling and that the prior letter_ruling retains full force and effect this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent each taxpayer affected by the prior letter_ruling should attach a copy of the that letter and of this supplemental letter to its federal_income_tax return for the taxable_year in which the transactions covered by these letters are completed under a power_of_attorney on file in this office copies of this supplemental letter are being sent to the taxpayer and its authorized representative sincerely assistant chief_counsel corporate by _ filiz a serbes assistant to the chief branch
